Case 1:20-cv-05745-NGG-LB Document 1 Filed 11/25/20 Page 1 of 21 PageID #: 1




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  BRIAN FISCHLER, Individually and on           ECF CASE
  behalf of all other persons similarly
  situated,
                                                No.: ____________________
                Plaintiff,
                                                CLASS ACTION COMPLAINT
         v.
                                                JURY TRIAL DEMANDED
  LET’S PRINT LA, LLC,

                Defendant.


                                     INTRODUCTION

         1.     Plaintiff Brian Fischler, who is legally blind, brings this civil rights action

  against Defendant Let’s Print LA, LLC (“Defendant”) for its failure to design, construct,

  maintain, and operate its Website, www.letsprintla.com (the “Website”), to be fully

  accessible to and independently usable by Plaintiff Fischler and other blind or visually-

  impaired people. Defendant denies full and equal access to its Website.

         2.     Plaintiff Fischler, individually and on behalf of others similarly situated,

  asserts claims under the Americans With Disabilities Act (“ADA”), New York State

  Human Rights Law (“NYSHRL”), and New York City Human Rights Law (“NYCHRL”)

  against Defendant.

         3.     Plaintiff Fischler seeks a permanent injunction to cause Defendant to

  change its corporate policies, practices, and procedures so that its Website will become

  and remain accessible to blind and visually-impaired consumers.




                                              -1-
Case 1:20-cv-05745-NGG-LB Document 1 Filed 11/25/20 Page 2 of 21 PageID #: 2




                                        THE PARTIES

         4.      Plaintiff Fischler is, at all relevant times, a resident of Astoria, New York,

  Queens County. As a blind, visually-impaired handicapped person, he is a member of a

  protected class of individuals under Title III of the ADA, under 42 U.S.C. § 12102(1)-(2),

  and the regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq., the

  NYSHRL and NYCHRL.

         5.      Defendant is at all relevant times a foreign limited liability company that

  is organized under California law. Upon information and belief, Defendant is authorized

  to do business in the State of New York and does business in the State by shipping its

  products to New York consumers.

                               JURISDICTION AND VENUE

         6.      This Court has subject-matter jurisdiction over this action under 28 U.S.C.

  § 1331 and 42 U.S.C. § 12181, as Plaintiff Fischler’s claims arise under Title III of the

  ADA, 42 U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.

         7.      This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over

  Plaintiff Fischler’s NYSHRL, N.Y. Exec. Law Article 15, and NYCHRL, N.Y.C. Admin.

  Code § 8-101 et seq., claims.

         8.      Venue is proper under §1391(b)(2) as a substantial part of the events

  giving rise to the claims occurred in this District: Plaintiff Fischler is a resident of this

  District; and he has attempted to access the Website in this District and, in doing so, was

  denied the full use and enjoyment of the facilities, goods, and services of the Website

  while in Kings County.




                                               -2-
Case 1:20-cv-05745-NGG-LB Document 1 Filed 11/25/20 Page 3 of 21 PageID #: 3




            9.       This Court is empowered to issue a declaratory judgment under 28 U.S.C.

  §§ 2201 and 2202.

                                      NATURE OF ACTION

            10.      The COVID-19 pandemic has shifted the word into an almost entirely

  online model. Restaurants need a website for customers to place pick-up and delivery

  orders.        Entertainment venues are delivering performances to audiences via their

  Websites or other online streaming services. Our educational institutions, including

  private schools and Universities have shifted to a virtual classroom with distance-learning

  being the new normal. Furthermore, with store closures or capacity limitations, stores are

  relying on their Websites to serve as the fundamental point of contact between their

  business and consumers. In order for blind and visually impaired consumers to access

  these Websites, they must use screen reading software.

            11.      Blind and visually impaired users of Windows operating system-enabled

  computers and devices have several screen-reading software programs available to them.

  Some of these programs are available for purchase and other programs are available

  without the user having to purchase the program separately. Job Access With Speech

  (“JAWS”) is currently the most popular, separately purchased and downloaded screen-

  reading software program available for a Windows computer.

            12.      For screen-reading software to function, the information on a website must

  be capable of being rendered into text. If the website content is not capable of being

  rendered into text, the blind or visually impaired user is unable to access the same content

  available to sighted users.




                                                 -3-
Case 1:20-cv-05745-NGG-LB Document 1 Filed 11/25/20 Page 4 of 21 PageID #: 4




          13.     The international website standards organization, the World Wide Web

  Consortium, known throughout the world as W3C, has published version 2.1 Levels A

  and AA of the Web Content Accessibility Guidelines (“WCAG 2.1”). WCAG 2.1 are

  well-established guidelines for making websites accessible to blind and visually impaired

  people. These guidelines are universally followed by most large business entities and

  government agencies to ensure its websites are accessible.

          14.     For a website to be equally accessible to a blind or visually impaired

  person, under these guidelines, it should have following:

                  a.      Alternative text (“alt-text”) or text equivalent for every non-text

  element. Alt-text is an invisible code embedded beneath a graphical image on a website.

  Web accessibility requires that alt-text be coded with each picture so that screen-reading

  software can speak the alt-text where a sighted user sees pictures, which includes captcha

  prompts. Alt-text does not change the visual presentation, but instead a text box shows

  when the mouse moves over the picture. The lack of alt-text on these graphics prevents

  screen readers from accurately vocalizing a description of the graphics, depriving that

  person from knowing what is on the website.

                  b.      Videos have audio description.

                  c.      Title frames with text are provided. Absent these titles, navigating

  a website is particularly difficult.

                  d.      Webpage headings are properly labeled with the topic or purpose

  of the webpage, versus being blank. Screen readers read out page headings, allowing

  users to quickly skip to a section. Navigation is, however, very difficult without those

  headings.




                                               -4-
Case 1:20-cv-05745-NGG-LB Document 1 Filed 11/25/20 Page 5 of 21 PageID #: 5




                  e.     Equivalent text is provided when using scripts.

                  f.     Forms may be completed with the same information and

  functionality as for sighted persons. Absent forms being properly labeled, it is difficult

  for a visually impaired or blind individual to complete the forms, as they do not know

  what the fields, how to input data, or what options to select (e.g., selecting a date or a

  size). A compliant website will, instead, provide labels or instructions when content

  requires user input. This includes captcha prompts, requiring the user to verity that he or

  she is not a robot.

                  g.     Information about the meaning and structure of content is

  conveyed by more than the visual presentation of content.

                  h.     Web pages do not share the same ID or title. When two or more

  elements on a web page share the same ID or title, it causes problems in screen readers

  which use IDs for labeling controls and table headings.

                  i.     Linked images must contain alt-text explaining the image. Absent

  that alt-text, a screen reader has no content to present the user as to what the image is.

                  j.     The purpose of each link is easily determined from how the link is

  labeled. Absent properly labeling each link or when no description exists, it confuses

  keyboard and screen-reader users as they do not know the purpose of the links. This

  includes captcha prompts.

                  k.     No redundant links where adjacent links go to the same URL

  address. When redundant links exist, it causes additional navigation and repetition for

  keyboard and screen-reader users.




                                               -5-
Case 1:20-cv-05745-NGG-LB Document 1 Filed 11/25/20 Page 6 of 21 PageID #: 6




                 l.       Portable Document Formats (PDFs) are accessible. When they are

  inaccessible, the visually impaired or blind individual cannot learn what information is on

  them.

                 m.       One or more keyboard operable user interface has a mode of

  operation where the keyboard focus indicator is discernible.

                 n.       Changing the setting of a user interface component does not

  automatically cause a change of content where the user has not been advised before using

  the component.

                 o.       The name and role of all user interface elements can be

  programmatically determined; items that can be set by the user can be programmatically

  set; and/or notification of changes to these items are available to user agents, including

  assistive technology.

                                  STATEMENT OF FACTS

  Defendant, Its Website And Its Website’s Barriers

          15.    Defendant is a retailer of customizable apparel. Through the Website,

  customers can purchase tees, sweatshirts, bags, hats and similar items, and have designs

  printed or embroidered onto the material. Defendant also offers other printing services,

  such as business cards, brochures, posters, tickets, stickers and similar items.

          16.    Defendant’s Website is heavily integrated with its retail operations.

  Through the Website, customers can learn about customizable products, including

  materials used, quality and construction; learn about the process; review the catalog; and

  request a quote via an online form.




                                               -6-
Case 1:20-cv-05745-NGG-LB Document 1 Filed 11/25/20 Page 7 of 21 PageID #: 7




         17.     The Website is a commercial marketplace.           As mentioned above, the

  Website is Defendant’s main point of sale. Through the Website, customers can view the

  catalog, complete a purchase for delivery, learn about the shipping and return policy, and

  get a quote.

         18.     It is, upon information and belief, Defendant’s policy and practice to deny

  Plaintiff Fischler and other blind or visually-impaired users access to its Website, thereby

  denying the facilities and services that are offered and integrated with its retail

  operations. Due to its failure and refusal to remove access barriers to its Website, Plaintiff

  Fischler and visually-impaired persons have been and are still being denied equal access

  to Defendant’s retail operations and the numerous facilities, goods, services, and benefits

  offered to the public through its Website.

         19.     Plaintiff Fischler cannot use a computer without the assistance of screen-

  reading software. He is, however, a proficient screen-reader user and uses it to access the

  Internet. He has visited the Website on separate occasions using screen-reading software.

         20.     During his visits to the Website, the last occurring on or about November

  23, 2020, Plaintiff Fischler encountered multiple access barriers that denied him the

  enjoyment of the facilities, goods, and services of the Website, as well as to the goods

  and services of Defendant’s retail operations services. Because of these barriers he was

  unable to, substantially equal to sighted individuals:

                 a.      Know what is on the Website. This is due in part to the non-text

  images, which are not accompanied by the requisite alternative text. On the home page,

  for example, images are all labeled with file name. The same is true on the “how it

  works” page. On the catalog page, a sighted user is given a comparison of products




                                               -7-
Case 1:20-cv-05745-NGG-LB Document 1 Filed 11/25/20 Page 8 of 21 PageID #: 8




  based on quality. However, the images are not properly labeled. Also the way it is laid

  out makes it nearly impossible for a screen reader user to understand the information

  being presented. Lastly, Plaintiff Fischler was unable to learn about Defendant’s social

  media presence because the links are not properly labeled. A sighted user can easily

  locate Defendant’s Facebook and Instagram links and, by clicking on those links, be

  taken to Defendant’s profile where additional information, including sample designs, is

  available.

                 b.     Navigate the Website. This Website was extremely difficult to

  navigate using a screen reader. Links, images and buttons are not properly labeled.

  There is not proper feedback from the screen reader instructing screen reader users how

  to interact with form fields. When trying to customize a chair, there is no use of ARIA to

  alert a screen reader user that options have been successfully selected. Plaintiff Fischler

  repeatedly encountered issues with screen reader focus. Ultimately, because of issues

  with screen reader focus, Plaintiff Fischler found it nearly impossible to navigate this

  Website independently using his screen reader.

         21.     Plaintiff Fischler was denied full and equal access to the facilities and

  services Defendant offers to the public on its Website because he encountered multiple

  accessibility barriers that visually-impaired people often encounter with non-compliant

  Website:

                 a.     Images are not properly labeled with alt-text.

                 b.     Frames do not have a title.

                 c.     Some pages have the same title so the title cannot be used to

  distinguish pages.




                                              -8-
Case 1:20-cv-05745-NGG-LB Document 1 Filed 11/25/20 Page 9 of 21 PageID #: 9




                 d.      Button elements are empty and have no programmatically

  determined name.

                 e.      Form controls have no label.

                 f.      Forms have fields without label elements or title attributes.

                 g.      Links use general text like “buy now” with no surrounding text

  explaining the link purpose.

                 h.      Webpages have no headings and headings are not nested correctly.

  Defendant Must Remove Barriers to Its Website

         22.     Due to the inaccessibility of its Website, blind and visually-impaired

  customers such as Plaintiff Fischler, who need screen-readers, cannot fully and equally

  use or enjoy the facilities, goods, and services Defendant offers to the public on its

  Website. The Website’s access barriers that Plaintiff Fischler encountered have caused a

  denial of his full and equal access in the past, and now deter him on a regular basis from

  accessing the Website. These access barriers have likewise deterred him from visiting

  Defendant’s Website and taking advantage of its retail operations and enjoying it equal to

  sighted individuals.

         23.     If the Website was equally accessible to all, Plaintiff Fischler could

  independently navigate it, learn about Defendant’s products, learn about customization,

  and get a quote, as sighted users can.

         24.     Through his attempts to use the Website, Plaintiff Fischler has actual

  knowledge of the access barriers that make these services inaccessible and independently

  unusable by blind and visually-impaired people.




                                              -9-
Case 1:20-cv-05745-NGG-LB Document 1 Filed 11/25/20 Page 10 of 21 PageID #: 10




          25.        Because simple compliance with the WCAG 2.1 Guidelines would

   provide Plaintiff Fischler and other visually-impaired consumers with equal access to the

   Website, Plaintiff Fischler alleges that Defendant has engaged in acts of intentional

   discrimination, including, but not limited to, the following policies or practices:

                     a.     Constructing and maintaining a website that is inaccessible to

   visually-impaired individuals, including Plaintiff Fischler;

                     b.     Failing to construct and maintain a website that is sufficiently

   intuitive to be equally accessible to visually-impaired individuals, including Plaintiff

   Fischler; and,

                     c.     Failing to take actions to correct these access barriers in the face of

   substantial harm and discrimination to blind and visually impaired consumers, such as

   Plaintiff Fischler, as a member of a protected class.

          26.        Defendant therefore uses standards, criteria or methods of administration

   that have the effect of discriminating or perpetuating the discrimination of others, as

   alleged herein.

          27.        Title III of the ADA expressly contemplates the injunctive relief that

   Plaintiff Fischler seeks under 42 U.S.C. § 12188(a)(2).

          28.        Because its Website has never been equally accessible, and because

   Defendant lacks a corporate policy that is reasonably calculated to cause its Website to

   become and remain accessible, Plaintiff Fischler seeks a permanent injunction under 42

   U.S.C. § 12188(a)(2) requiring Defendant to retain a qualified consultant acceptable to

   Plaintiff Fischler to assist Defendant to comply with WCAG 2.1 guidelines for its

   Website:




                                                 -10-
Case 1:20-cv-05745-NGG-LB Document 1 Filed 11/25/20 Page 11 of 21 PageID #: 11




                   a.     Remediating the Website to be WCAG 2.1 compliant;

                   b.     Training Defendant’s employees and agents who develop the

   Website on accessibility compliance under the WCAG 2.1 guidelines;

                   c.     Regularly checking the accessibility of the Website under the

   WCAG 2.1 guidelines;

                   d.     Regularly testing user accessibility by blind or vision-impaired

   persons to ensure that Defendant’s Website complies with the WCAG 2.1 guidelines;

   and,

                   e.     Developing an accessibility policy that is clearly disclosed on

   Defendant’s Website, with contact information for users to report accessibility-related

   problems.

             29.   Although Defendant may currently have centralized policies on

   maintaining and operating its Website, Defendant lacks a plan and policy reasonably

   calculated to make them fully and equally accessible to, and independently usable by,

   blind and other visually impaired consumers.

             30.   Without injunctive relief, Plaintiff Fischler and other visually impaired

   consumers will continue to be unable to independently use the Website, violating its

   rights.

             31.   Defendant has, upon information and belief, invested substantial sums in

   developing and maintaining its Website and has generated significant revenue from the

   Website. These amounts are far greater than the associated cost of making its Website

   equally accessible to visually impaired customers.




                                              -11-
Case 1:20-cv-05745-NGG-LB Document 1 Filed 11/25/20 Page 12 of 21 PageID #: 12




          32.     Defendant has failed to take any prompt and equitable steps to remedy its

   discriminatory conduct. These violations are ongoing.

                              CLASS ACTION ALLEGATIONS

          33.     Plaintiff Fischler seeks to certify a nationwide class under Fed. R. Civ. P.

   23(a) and 23(b)(2): all legally blind individuals in the United States who have attempted

   to access Defendant’s Website and as a result have been denied equal access to

   Defendant’s Website and its retail operations during the relevant statutory period (“Class

   Members”).

          34.     Plaintiff Fischler seeks to certify a State of New York subclass under Fed.

   R. Civ. P. 23(a) and 23(b)(2): all legally blind individuals in the State of New York who

   have attempted to access the Website and as a result have been denied equal access to

   Defendant’s Website and its retail operations during the relevant statutory period (“New

   York Subclass Members”).

          35.     Plaintiff Fischler seeks to certify a New York City subclass under Fed. R.

   Civ. P. 23(a) and 23(b)(2): all legally blind individuals in the City of New York who have

   attempted to access the Website and as a result have been denied equal access to

   Defendant’s Website and its retail operations during the relevant statutory period (“New

   York City Subclass Members”).

          36.     Common questions of law and fact exist amongst the Class Members,

   New York Subclass Members and New York City Subclass Members:

                  a.     Whether     Defendant’s     website   is   a   place    of   “public

   accommodation”;

                  b.     Whether Defendant’s Website is a commercial marketplace;




                                              -12-
Case 1:20-cv-05745-NGG-LB Document 1 Filed 11/25/20 Page 13 of 21 PageID #: 13




                  c.      Whether the Website is a “public accommodation” or a service or

   good “of a place of public accommodation” under Title III of the ADA;

                  d.      Whether the Website is a “place or provider of public

   accommodation” or an “accommodation, advantage, facility or privilege” under the

   NYSHRL or NYCHRL;

                  e.      Whether the Website denies the full and equal enjoyment of their

   goods, services, facilities, privileges, advantages, or accommodations to people with

   visual disabilities, violating Title III of the ADA; and

                  f.      Whether the Website denies the full and equal enjoyment of their

   goods, services, facilities, privileges, advantages, or accommodations to people with

   visual disabilities, violating the NYSHRL or NYCHRL.

          37.     Plaintiff Fischler’s claims are typical of the Class Members, New York

   Subclass Members and New York City Subclass Members: they are all severely visually

   impaired or otherwise blind, and claim that Defendant has violated Title III of the ADA,

   NYSHRL or NYCHRL by failing to update or remove access barriers on its Website so it

   can be independently accessible to the visually impaired individuals.

          38.     Plaintiff Fischler will fairly and adequately represent and protect the Class

   and Subclasses’ interests because he has retained and is represented by counsel

   competent and experienced in complex class action litigation, and because he has no

   interests antagonistic to the Class or Subclasses. Class certification of the claims is

   appropriate under Fed. R. Civ. P. 23(b)(2) because Defendant has acted or refused to act

   on grounds generally applicable to the Class and Subclasses, making appropriate both

   declaratory and injunctive relief with respect to Plaintiff, the Class and Subclasses.




                                                -13-
Case 1:20-cv-05745-NGG-LB Document 1 Filed 11/25/20 Page 14 of 21 PageID #: 14




             39.   Alternatively, class certification is appropriate under Fed. R. Civ. P.

   23(b)(3) because fact and legal questions common to Class and Subclass Members

   predominate over questions affecting only individuals, and because a class action is

   superior to other available methods for the fair and efficient adjudication of this litigation.

             40.   Judicial economy will be served by maintaining this lawsuit as a class

   action in that it is likely to avoid the burden that would be otherwise placed upon the

   judicial system by the filing of numerous similar suits by people with visual disabilities

   throughout the United States.

                             FIRST CAUSE OF ACTION
                    VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 et seq.

             41.    Plaintiff Fischler, individually and on behalf of the Class Members,

   repeats and realleges every allegation of the preceding paragraphs as if fully set forth

   herein.

             42.   Title III of the ADA prohibits “discriminat[ion] on the basis of disability

   in the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

   or accommodations of any place of public accommodation by any person who owns,

   leases (or leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a).

             43.   Defendant’s Website is a commercial marketplace and a public

   accommodation under Title III of the ADA, 42 U.S.C. § 12181(7). Its Website is a

   service, privilege, or advantage of Defendant’s retail operations. The Website is a service

   that is integrated with its retail operations.

             44.   Under Title III of the ADA, it is unlawful discrimination to deny

   individuals with disabilities the opportunity to participate in or benefit from the goods,




                                                    -14-
Case 1:20-cv-05745-NGG-LB Document 1 Filed 11/25/20 Page 15 of 21 PageID #: 15




   services, facilities, privileges, advantages, or accommodations of an entity. 42 U.S.C. §

   12182(b)(1)(A)(i).

          45.      Under Title III of the ADA, it is unlawful discrimination to deny

   individuals with disabilities an opportunity to participate in or benefit from the goods,

   services, facilities, privileges, advantages, or accommodation, which is equal to the

   opportunities afforded to other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii).

          46.      Under Title III of the ADA, unlawful discrimination also includes, among

   other things:

          [A] failure to make reasonable modifications in policies, practices, or
          procedures, when such modifications are necessary to afford such goods,
          services, facilities, privileges, advantages, or accommodations to
          individuals with disabilities, unless the entity can demonstrate that making
          such modifications would fundamentally alter the nature of such goods,
          services, facilities, privileges, advantages or accommodations; and a
          failure to take such steps as may be necessary to ensure that no individual
          with a disability is excluded, denied services, segregated or otherwise
          treated differently than other individuals because of the absence of
          auxiliary aids and services, unless the entity can demonstrate that taking
          such steps would fundamentally alter the nature of the good, service,
          facility, privilege, advantage, or accommodation being offered or would
          result in an undue burden.

   42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).

          47.      These acts violate Title III of the ADA, and the regulations promulgated

   thereunder. Plaintiff Fischler, who is a member of a protected class of persons under Title

   III of the ADA, has a physical disability that substantially limits the major life activity of

   sight within the meaning of 42 U.S.C. §§ 12102(1)(A)-(2)(A). Furthermore, he has been

   denied full and equal access to the Website, has not been provided services that are

   provided to other patrons who are not disabled, and has been provided services that are

   inferior to the services provided to non-disabled persons.




                                               -15-
Case 1:20-cv-05745-NGG-LB Document 1 Filed 11/25/20 Page 16 of 21 PageID #: 16




           48.      Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set

   forth and incorporated therein, Plaintiff Fischler requests the relief as set forth below.

                                SECOND CAUSE OF ACTION
                               VIOLATIONS OF THE NYSHRL

           49.      Plaintiff Fischler, individually and on behalf of the New York Subclass

   Members, repeats and realleges every allegation of the preceding paragraphs as if fully

   set forth herein.

           50.      Defendant’s Website is a commercial marketplace and constitutes a sales

   establishment and public accommodation under N.Y. Exec. Law § 292(9). Defendant’s

   Website is a service, privilege or advantage of Defendant’s retail operations. Defendant’s

   Website is a service that is by and integrated with its retail operations.

           51.      Defendant is subject to NYSHRL because it owns and operates its

   Website, which is marketed to and used by consumers located in the State of New York.

   Defendant is a “person” under N.Y. Exec. Law § 292(1).

           52.      Defendant is violating the NYSHRL in refusing to update or remove

   access barriers to its Website, causing its Website and the services integrated with its

   retail operations to be completely inaccessible to the blind. This inaccessibility denies

   blind patrons full and equal access to the facilities, goods and services that Defendant

   makes available to the non-disabled public. N.Y. Exec. Law §§ 296(2)(a), 296(2)(c)(i),

   296(2)(c)(ii).

           53.      Readily available, well-established guidelines exist on the Internet for

   making websites accessible to the blind and visually impaired. These guidelines have

   been followed by other large business entities and government agencies in making their

   websites accessible, including but not limited to: adding alt-text to graphics and ensuring



                                                -16-
Case 1:20-cv-05745-NGG-LB Document 1 Filed 11/25/20 Page 17 of 21 PageID #: 17




   that all functions can be performed using a keyboard. Incorporating the basic components

   to make its website accessible would neither fundamentally alter the nature of its business

   nor result in an undue burden to them.

          54.     Defendant’s actions constitute willful intentional discrimination against

   the class because of a disability, violating the NYSHRL, N.Y. Exec. Law § 296(2), in

   that Defendant has:

                  a.      Constructed and maintained a website that is inaccessible to Class

   Members with knowledge of the discrimination; and/or

                  b.      Constructed and maintained a website that is sufficiently intuitive

   and/or obvious that is inaccessible to blind class members; and/or

                  c.      Failed to take actions to correct these access barriers in the face of

   substantial harm and discrimination to blind class members.

          55.     Defendant discriminates, and will continue in the future to discriminate

   against Plaintiff Fischler and New York Subclass Members on the basis of disability in

   the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

   accommodations and/or opportunities of Defendant’s Website and its retail operations

   under § 296(2) et seq. and/or its implementing regulations. Unless the Court enjoins

   Defendant from continuing to engage in these unlawful practices, Plaintiff and the New

   York Subclass Members will continue to suffer irreparable harm.

          56.     As Defendant’s actions violate the NYSHRL, Plaintiff Fischler seeks

   injunctive relief to remedy the discrimination, compensatory damages, civil penalties and

   fines under N.Y. Exec. Law § 297(4)(c) et seq. for every offense, and reasonable

   attorneys’ fees and costs.




                                               -17-
Case 1:20-cv-05745-NGG-LB Document 1 Filed 11/25/20 Page 18 of 21 PageID #: 18




                                 THIRD CAUSE OF ACTION
                               VIOLATIONS OF THE NYCHRL

           57.     Plaintiff Fischler, individually and on behalf the New York City Subclass

   Members, repeats and realleges every allegation of the preceding paragraphs as if fully

   set forth herein.

           58.     Defendant’s Website is a commercial marketplace and constitutes a sales

   establishment and public accommodation under the NYCHRL, N.Y.C. Admin. Code § 8-

   102(9), and its Website is a service that is integrated with those establishments.

           59.     Defendant is subject to NYCHRL because it owns and operates its

   Website, which is marketed to and used by consumers located in the City of New York,

   making it a person under N.Y.C. Admin. Code § 8-102(1).

           60.     Defendant is violating the NYCHRL in refusing to update or remove

   access barriers to its Website, causing its Website and the services integrated with its

   retail operations to be completely inaccessible to the blind. This inaccessibility denies

   blind patrons full and equal access to the facilities, goods, and services that Defendant

   makes available to the non-disabled public. N.Y.C. Admin. Code §§ 8-107(4)(a), 8-

   107(15)(a).

           61.     Defendant’s actions constitute willful intentional discrimination against

   the Subclass because of a disability, violating the NYCHRL, N.Y.C. Admin. Code § 8-

   107(4)(a) and § 8-107(15)(a,) in that it has:

                   a.     Constructed and maintained a website that is inaccessible to blind

   class members with knowledge of the discrimination; and/or

                   b.     Constructed and maintained a website that is sufficiently intuitive

   and/or obvious that is inaccessible to blind class members; and/or



                                               -18-
Case 1:20-cv-05745-NGG-LB Document 1 Filed 11/25/20 Page 19 of 21 PageID #: 19




                  c.      Failed to take actions to correct these access barriers in the face of

   substantial harm and discrimination to blind class members.

          62.     As such, Defendant discriminates, and will continue in the future to

   discriminate against Plaintiff Fischler and the New York City Subclass Members because

   of disability in the full and equal enjoyment of the goods, services, facilities, privileges,

   advantages, accommodations and/or opportunities of its Website and its establishments

   under § 8-107(4)(a) and/or its implementing regulations. Unless the Court enjoins

   Defendant from continuing to engage in these unlawful practices, Plaintiff and the New

   York City Subclass will continue to suffer irreparable harm.

          63.     As Defendant’s actions violate the NYCHRL, Plaintiff Fischler seeks

   injunctive relief to remedy the discrimination, compensatory damages, civil penalties and

   fines for each offense, and reasonable attorneys’ fees and costs. N.Y.C. Admin. Code §§

   8-120(8), 8-126(a).

                                FOURTH CAUSE OF ACTION
                                  DECLARATORY RELIEF

          64.     Plaintiff Fischler, individually and on behalf the Class Members, repeats

   and realleges every allegation of the preceding paragraphs as if fully set forth herein.

          65.     An actual controversy has arisen and now exists between the parties in that

   Plaintiff Fischler contends, and is informed and believes that Defendant denies, that its

   Website contains access barriers denying blind customers the full and equal access to the

   goods, services and facilities of its Website and by extension its retail operations, which

   Defendant owns, operates and controls, fails to comply with applicable laws including,

   but not limited to, Title III of the Americans with Disabilities Act, 42 U.S.C. §§ 12182, et




                                               -19-
Case 1:20-cv-05745-NGG-LB Document 1 Filed 11/25/20 Page 20 of 21 PageID #: 20




   seq., N.Y. Exec. Law § 296, et seq., and N.Y.C. Admin. Code § 8-107, et seq. prohibiting

   discrimination against the blind.

          66.     A judicial declaration is necessary and appropriate now in order that each

   of the parties may know its respective rights and duties and act accordingly.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Fischler respectfully requests this Court grant the

   following relief:

                  a.      A preliminary and permanent injunction to prohibit Defendant

   from violating Title III of the ADA, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296,

   et seq., N.Y.C. Admin. Code § 8-107, et seq., and the laws of New York;

                  b.      A preliminary and permanent injunction requiring Defendant to

   take all the steps necessary to make its Website into full compliance with the

   requirements set forth in Title III of the ADA, and its implementing regulations, so that

   the Website is readily accessible to and usable by blind individuals;

                  c.      A declaration that Defendant owns, maintains and/or operates the

   Website in a manner that discriminates against the blind and which fails to provide access

   for persons with disabilities as required by ADA, 42 U.S.C. §§ 12182, et seq., N.Y. Exec.

   Law § 296, et seq., N.Y.C. Admin. Code § 8-107, et seq., and the laws of New York

                  d.      An order certifying the Class and Subclasses under Fed. R. Civ. P.

   23(a) & (b)(2) and/or (b)(3), appointing Plaintiff as Class Representative, and his

   attorneys as Class Counsel;

                  e.      Compensatory damages in an amount to be determined by proof,

   including all applicable statutory damages, punitive damages and fines;




                                              -20-
Case 1:20-cv-05745-NGG-LB Document 1 Filed 11/25/20 Page 21 of 21 PageID #: 21




                  f.     Pre- and post-judgment interest;

                  g.     An award of costs and expenses of this action together with

   reasonable attorneys’ and expert fees; and

                  h.     Such other and further relief as this Court deems just and proper.

                              DEMAND FOR TRIAL BY JURY

          Pursuant to Fed. R. Civ. P. 38(b), Plaintiff Fischler demands a trial by jury on all

   questions of fact the Complaint raises.

   Dated: New York, New York
          November 25, 2020

                                         LIPSKY LOWE LLP



                                         s/ Christopher H. Lowe
                                         Christopher H. Lowe
                                         420 Lexington Avenue, Suite 1830
                                         New York, New York 10017-6705
                                         212.392.4772
                                         chris@lipskylowe.com




                                                -21-
